Citation Nr: 1329842	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-47 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right knee disorder 

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a groin disorder, to include as secondary to service-connected left herniorrhaphy. 

6.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left herniorrhaphy. 

7.  Entitlement to service connection for a right shoulder disorder. 

8.  Entitlement to service connection for a left shoulder disorder. 

9.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left herniorrhaphy. 

10.  Entitlement to a rating in excess of 10 percent for left herniorrhaphy. 

11.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, determined that new and material sufficient to reopen the Veteran's claims for service connection for back and bilateral shoulder disorders had been received, but denied them on the merits.  Contrary to the manner in which these issues were characterized in the October 2009 rating decision and October 2010 statement of the case-wherein it was stated that new and material had been received to reopen these claims-additional, relevant evidence was received within one year of the issuance of the September 2008 rating decision that required the reconsideration of such claims in the October 2009 rating decision.  Therefore, pursuant to 38 C.F.R. § 3.156(b) (2012), such claims are characterized as service connection issues and are reviewed on a de novo basis.]  

The October 2009 rating decision also denied claims for service connection for bilateral hearing loss, tinnitus, right and left knee disorders, and a groin disorder, as well as for TDIU.  The appeal also arises from a September 2010 rating decision that denied a claim for an increased rating for a left herniorrhaphy, and a January 2011 rating decision that denied service connection for depression, to include as secondary to the service-connected left herniorrhaphy.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, while the RO adjudicated such as depression, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

In January 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal. 

The claims for service connection for bilateral hearing loss and tinnitus are adjudicated in the decision that follows, and the remaining issues on appeal require additional development or processing and are REMANDED to the VA RO.  


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is related to his in-service noise exposure. 

2.  Resolving all doubt in his favor, the Veteran's tinnitus is associated with his bilateral hearing loss.
 

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the clams for service connection for bilateral hearing loss and tinnitus herein is completely favorable, no further action with respect to these claims is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that, as a result of exposure to acoustic trauma during service as a Cannon Crewman attached to an artillery unit, he developed bilateral hearing loss and tinnitus.  The Veteran's DD Form 214 confirms that his Military Occupational Specialty was that of a Cannon Crewman, and his service treatment reports (STRs) denote that he was attached to an artillery unit.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during his military service.  

The STRs, to include the reports from the May 1979 separation examination and medical history collected at that time, are negative for hearing loss and tinnitus.  As noted above, however, this is not fatal to the claims.  Hensley, supra.  Upon entrance to service in July 1976, audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NR
0
LEFT
0
5
0
NR
0

Upon separation examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NR
5
LEFT
15
10
15
NR
5

The post-service evidence, in pertinent part, includes reports from a June 2009 VA examination conducted to determine if the Veteran had hearing loss or tinnitus as a result of service.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
75
75
LEFT
65
65
70
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  These findings represent current hearing loss disability as defined by 38 C.F.R. §3.385.  Tinnitus was also "subjectively" diagnosed at the Veteran at this examination.  It was the examiner's opinion that the etiology of the Veteran's hearing loss was "indeterminate," and most likely the result of noise from his civilian work in addition to "noise damage associated with his military exposure."  The examiner also stated that the etiology of the Veteran's tinnitus was "at least as likely as not associated with hearing loss."  

With respect to the relevant lay evidence of record, statements supporting the Veteran's assertions as to problems with his hearing were submitted by two of his sisters in June 2011, who reported therein that they noticed that the Veteran had difficulty with hearing shortly after his release from active duty.  With respect to post-service exposure to acoustic trauma, the Veteran minimized such exposure in sworn testimony to the undersigned Veterans Law Judge.     

In this case, a current hearing loss disability as defined by 38 C.F.R. § 3.385 is demonstrated.  Likewise, as indicated previously, tinnitus is a disorder capable of lay observation, and, as such, the Board finds that the Veteran also has a current diagnosis of tinnitus.  See Charles, supra.  Although hearing loss is not shown in service, upward shifts are shown in some of the frequencies measured at separation from service when compared to service entrance, and the lack of hearing loss in service is otherwise not fatal to the claim for service connection for bilateral hearing loss.  Hensley, supra.  

While the record reflects a less than conclusive opinion as to the etiology of the Veteran's hearing loss, the examiner has gone so far at to say that in-service acoustic trauma did contribute to the Veteran's hearing loss, and that the Veteran's tinnitus was associated with this hearing loss.  Moreover, the Veteran is competent to assert that has had continuing problems with hearing loss from service to the present time.  See Kahana, Barr, Charles, supra.  The assertions as to continuing problems with hearing since shortly after service have been supported by statements from the Veteran's sisters, and he Board finds these assertions, as well as his sworn testimony minimizing post-service acoustic trauma, to be credible.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  From the above, it cannot be said that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is warranted.  Id.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining claims on appeal to ensure that due process is followed and that there is a complete record upon which to decide these claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that there is a potential violation of due process with respect to the review of reports from the Social Security Administration (SSA).  In this regard, the undersigned Veterans Law Judge held the record open following the January 2013 hearing for the submission of SSA reports.  Such records, which were not accompanied by a waiver of RO consideration (despite being informed of the necessity of providing such a waiver by the undersigned at the January 2013 hearing), were received at the Board in February 2013 in the form of a compact disc.  Review of the record reveals that a compact disc containing the Veteran's SSA records was previously received in June 2011.  However, these records were not documented to have been reviewed in the August 2012 supplemental statement of the case, and while a waiver of RO consideration of records was received in January 2011, this waiver was only limited to the evidence submitted at that time.  In short, as there is no documentation that the RO has reviewed the SSA records that have been received, and there appears to haven been no specific waiver of RO consideration of such records, the RO must, upon remand, document that these records were reviewed in the readjudication of the Veteran's claims so as to comply with the provisions of 38 C.F.R. § 20.1304(c) and ensure that the Veteran has been provided due process.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With respect to the claims for service connection for the musculoskeletal disorders at issue, in sworn testimony, the Veteran has asserted that he sustained knee disorders during service as a result of constantly jumping off and on a Howitzer.  See January 2013 hearing transcript, pages 6, 7.  At this hearing, and in written argument presented in December 2010, the Veteran's attorney found fault with the fact that the adjudication of the claims for service connection for bilateral knee disorders by the RO in the October 2010 statement of the case did not consider the fact that the medical history collected in conjunction with the May 1979 separation examination noted that the Veteran answered "yes" to the question of whether he had a "tricked" or locked knee.  

A review of the STRs confirms the above reported medical history at separation with respect to the knees, and the post-service evidence, as referenced by the Veteran's attorney at the Board hearing, reflects evidence of degenerative joint disease in each knee.  See eg. November 25, 2008, VA outpatient treatment report noting a history of an X-ray showing osteoarthritis in each knee in 2006; and April 7, 2009, statement from a VA physician noting "knee degenerative problems."  The Veteran's attorney has, as part of the requested consideration of the knee problems demonstrated at separation, asked that the Veteran be afforded a VA examination that includes an opinion as to the etiologic relationship between the post-service degenerative joint disease of the knees and the knee problems described at separation from service.  See January 2013 hearing transcript, page 6; December 14, 2010, presentation from the Veteran's attorney.  

Turning to a back disorder, in written assertions and sworn testimony, the Veteran asserted that he injured his back during service while swinging a heavy door aboard a Howitzer, which was the same injury that caused his now service-connected hernia.  See January 2013 hearing transcript, page 9-10.  Alternatively, it has been contended that service connection for a back disorder is warranted on a secondary basis as being caused or aggravated by his service-connected left herniorrhaphy residuals.  See eg. January 2013 hearing transcript, page 17.  

The Veteran has also contended that he has developed a groin disorder, asserted to be a "knot," due to his herniorrhaphy residuals, thereby also warranting service connection for a groin disability as secondary to the service-connected left herniorrhaphy residuals.  Id., page 18.  Addressing the claims for service connection for left and right shoulder disorders, the Veteran testified that such disorders were sustained during service as a result of lifting and loading 96 pound projectiles into a Howitzer.  Id., page 10.  

Finally with respect to entitlement to service connection for an acquired psychiatric disorder, in his original claim for service connection for such disorder filed in November 2010, the Veteran asserted that he developed a psychiatric disorder as result of physical problems, to include residuals of a hernia, hearing loss, and back, knee, and shoulder problems.  He testified before the undersigned that he was claiming entitlement to service connection for a psychiatric disorder as secondary to his service connected herniorrhaphy, as well as the other disabilities he was claiming service connection for as secondary to his herniorrhaphy residuals.  Id., pages 20, 21.  The Veteran further alleged that his acquired psychiatric disorder is due to witnessing an event in service where a fire extinguisher peeled the top off another soldier's, identified by the last name Williams, head in 1978 at Fort Hood, Texas.  Id., page 12. 

In addition to the post-service clinical evidence pertaining to the knees discussed above, the record reflects post-service clinical evidence of groin, back, shoulder, and psychiatric disorders.  [See eg., June 25, 2009, VA outpatient treatment report reflecting complaints of groin pain and April 2009 CT scan showing a periumbilical hernia; December 2002 private Magnetic Resonance Imaging demonstrating lumbar disc disease and an August 2006 VA x-ray demonstrating degenerative changes in the lumbar spine; March 2008 VA x-ray reports demonstrating bilateral degenerative changes in the shoulders; and a March 2009 statement by a paramedical examiner linking the Veteran's "depressed" state to his physical conditions and the previously referenced April 2011 statement from a VA psychiatrist that reflects current psychiatric diagnoses of major depressive disorder with psychotic features and anxiety disorder, not otherwise specified, and rule out posttraumatic stress disorder.] 

Given the evidence of current diagnoses of the Veteran's claimed disorders, summarized in part above, and in light of the contentions of record with respect to the claims for service connection for knee, groin, back, shoulder, and psychiatric disorders, the Board concludes that in order to fulfill the duty to assist the Veteran, the he should be afforded a VA examination so as to determine the current nature and etiology of such disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for back and groin disorders.  Such should be accomplished on remand.

With respect to the claim for an increased rating for left herniorrhaphy residuals, the Veteran was last examined to assess the severity of these residuals in July 2010.  As it has been over three years since the Veteran was last afforded a VA examination, and there have been assertions indicating possible worsening in these residuals since that time such that the Veteran is wearing a "double hernia truss" (See January 2013 hearing transcript, page 9), the Veteran should also be afforded a contemporaneous VA examination so as to determine the current nature and severity of such service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124(1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).     

With respect to the claim for TDIU, the resolution of the claims that are being remanded may impact the claim for entitlement to this benefit.  Therefore, the claim for TDIU is inextricably intertwined with the claims that are being remanded, and the adjudication of the claim for TDIU must therefore be deferred pending the resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  A VA examination to determine the impact upon employment of the Veteran's service connected disabilities upon will be requested upon remand to assist in the adjudication of this claim.  Id. 

Additionally, while on remand, the RO should contact the Veteran and request that he identify any VA or non-VA treatment providers who have provided relevant treatment.  In particular, and upon receiving the proper authorization from the Veteran to obtain these records, the RO should attempt to any records from treatment provided to the Veteran from the Huron Hospital in East Cleveland, referenced by the Veteran's attorney in his December 2010 statement and in sworn testimony at the January 2013 Board hearing, and the Richland Correctional Facility, referenced in the Veteran's February 2008 claim.  At his hearing, the Veteran indicated that Huron Hospital is no longer in existence, and that the Cleveland Clinic may be in possession of the records in question.   Additionally, updated VA treatment records from the Atlanta, Georgia, VA Medical Center dated from September 2010 to the present as well as the Veteran's VA vocational rehabilitation folder should be obtained for consideration in his appeal.   

For the reasons stated above, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for back and groin disorders as secondary to his service-connected left herniorrhaphy.  

2.  Obtain the Veteran's VA vocational rehabilitation folder, if such exists.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has rendered relevant treatment, to include Huron Hospital/Cleveland Clinic and Richland Correctional Facility.  After securing any necessary authorization from him, obtain all identified treatment records, to include any records from the Huron Hospital, 13951 Terrace Road, East Cleveland, OH 44112 or, to the extent this facility is no longer in operation, the Cleveland Clinic; Richland Correctional Facility; and the Atlanta VA Medical Center dated from September 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the RO should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

4.  After obtaining any outstanding records, the RO is to arrange for a VA examination(s) to assess the nature and etiology of any current knee, groin, back, and/or shoulder disorder.  The claims files, to include a copy of this Remand, should be forwarded for review by the examiner(s), and based on review of the evidence contained therein and as summarized above and physical examination of the Veteran, the examiner(s) should specifically offer a response to the following: 

(A)  Identify all current diagnoses referable to the bilateral knees, groin, back, and bilateral shoulders.

(B)  For each currently diagnosed disorder, is it at least as likely as not that such is related to the Veteran's military service, to include his military duties that required him to jump on and off a Howitzer tank as well as lift and load 96 pound projectiles into a Howitzer, and/or the same in-service injury that caused his hernia?  In rendering such opinion, the examiner should specifically note the Veteran's complaints of knee problems at the time of his service separation.  

(C)  Is any currently diagnosed groin and/or back disorder caused or aggravated by the Veteran's service-connected left herniorrhaphy residuals?  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible. 

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claims files have been reviewed, and document consideration of the lay statements submitted by and on behalf of the Veteran.  

5.  After obtaining all outstanding records, afford the Veteran a VA psychiatric examination to assess the nature and etiology of any current acquired psychiatric disorder.  The claims files, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein and as summarized above and psychiatric examination of the Veteran, the examiner should specifically offer a response to the following: 

(A)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

(B)  For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such is related to the Veteran's military service, to include his allegation of witnessing an event in service where a fire extinguisher peeled the top off another soldier's, identified by the last name Williams, head in 1978 at Fort Hood, Texas?

(C)  For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such is caused or aggravated by the Veteran's service-connected left herniorrhaphy residuals, or any other disability found to be related to service?  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible. 

The opinions should be supported by a clear rationale, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claims files have been reviewed, and document consideration of the lay statements submitted by and on behalf of the Veteran.  

6.  After obtaining all outstanding records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected left herniorrhaphy.  Prior to the examination, the claims files, to include a copy of this Remand, must be made available to the examiner.  All indicated tests and studies are to be performed.  

The examiner should identify the current nature and severity of all manifestations of the Veteran's left herniorrhaphy.  He or she should specifically state whether these residuals are small or large; readily reducible (or not); well-supported by a truss or belt (or not); and whether there is a bilateral hernia.  The examiner should also offer an opinion as to the impact such has on the Veteran's employability.  

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claims files have been reviewed, and document consideration of the lay statements submitted by and on behalf of the Veteran.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the SSA records contained on the compact disc and all evidence associated with the claims file since the issuance of the October 2010 and August 2012 statements of the case.  To the extent any claim remains denied, the Veteran and his attorney should be issued supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


